The motion of defendant’s attorney to dismiss the appeal is granted. Since defendant’s death on May 9, 1989 has deprived him of his right to our decision, the interests of justice require that he not stand convicted without a resolution of the merits of his appeal. The cause is therefore remanded to the District Court of Vermont, Unit No. 3, Caledonia Circuit, which is directed to vacate the conviction. State v. McGuire, 144 Vt. 648, 475 A.2d 241 (1984) (mem.); United States v. Moehlenkamp, 557 F.2d 126, 128 (7th Cir. 1977).